Opinion of the Court by
Judge Robertson:
It is too late to inquire in tbis suit, into tbe validity or regularity of tbe judgment against Bircb and wife; and ber exoneration in tbis case, in consequence of ber coverture, cannot operate to bis prejudice.
Properly filing in tbe Marion circuit court the petition for injunction and rescission, certainly gave to tbat court jurisdiction over tbe cross petition for a specific execution and an enforcement of tbe lien. And we see no valid objection to tbe decree to tbat effect. Tbe land seems to have been sold by tbe tract, and dower is not in tbe way.
As tbe purchaser under tbat decree of sale will get all tbe title of both vendor and vendee, it cannot be material whether Miller’s deed was sufficient or not. But it appears to have passed'Miller’s title.
Wherefore, there being no substantial or available error in tbe judgment, it is affirmed.
Judge Hardin did not sit in tbis case.